Title: To James Madison from George Jefferson, 24 October 1807
From: Jefferson, George
To: Madison, James



Dear Sir
Richmond 24th. Octr. 1807

I have shipped agreeably to your direction 400 bushels of Coal, for which you will receive a bill of lading inclosed.
There are 1050 bushels in the same vessel for the President.  As Mr. Nicolson informs me that 3 or 400 bushels of the last put in, is entirely in lumps, you had better both begin to receive at the same time, so that each may get a proportion of it.  With the greatest respect I am Dear Sir Yr. Mt. Obt. servt.

Geo. Jefferson


400 Bushl Coal @ 17 Cents$68--shipping charges in Manchester.50$68.50


